NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS DOMINGUEZ RODRIGUEZ,                  No.    17-72434
AKA Jose Luis Dominguez,
                                                Agency No. A205-313-318
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Jose Luis Dominguez Rodriguez, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his applications for

withholding of removal, relief under the Convention Against Torture (“CAT”), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      In his opening brief, Dominguez Rodriguez does not challenge the BIA’s

determination that he waived any challenge to the IJ’s denial of CAT relief. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). He also does

not challenge the agency’s denial of cancellation of removal. See id. Thus, we

deny the petition for review as to relief under CAT and cancellation of removal.

      The agency did not err in finding Dominguez Rodriguez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 926 F.3d 1053,


                                          2                                   17-72434
1059-60 (9th Cir. 2019) (finding that individuals returning to Mexico from the

United States who are believed to be wealthy does not constitute a particular social

group). To the extent Dominguez Rodriguez raises a new proposed social group in

his opening brief, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Substantial evidence supports the BIA’s determination that Dominguez

Rodriguez otherwise failed to establish that the harm he fears in Mexico would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). The BIA did not abuse its discretion in declining to remand

under Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017). See Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (BIA’s denial of a motion to remand

reviewed for abuse of discretion); see also Barajas-Romero, 846 F.3d at 360

(discussing Zetino v. Holder, 622 F.3d 1007 (9th Cir. 2010) having drawn no

distinction between the “one central reason” and “a reason” standards where there

was no nexus at all to a protected ground).

      Thus, Dominguez Rodriguez’s withholding of removal claim fails.

      Dominguez Rodriguez’s requests, raised in his opening brief, to remand for


                                          3                                   17-72434
the production of further evidence and to grant withholding of removal are denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                   17-72434